         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF CONNECTICUT



 SELINA SOULE, a minor, by Bianca Stanescu, her
 mother; CHELSEA MITCHELL, a minor, by
 Christina Mitchell, her mother; ALANNA SMITH,
 by Cheryl Radachowsky, her mother                              No. 3:20-cv-00201 (RNC)
                           Plaintiffs,
            v.

 CONNECTICUT ASSOCIATION OF
 SCHOOLS, INC. d/b/a CONNECTICUT
 INTERSCHOLASTIC ATHLETIC
 CONFERENCE; BLOOMFIELD PUBLIC
 SCHOOLS BOARD OF EDUCATION;
 CROMWELL PUBLIC SCHOOLS BOARD OF
 EDUCATION; GLASTONBURY PUBLIC
 SCHOOLS BOARD OF EDUCATION; CANTON
 PUBLIC SCHOOLS BOARD OF EDUCATION;
 DANBURY PUBLIC SCHOOLS BOARD OF
 EDUCATION

                           Defendants.



                                 STATEMENT OF INTEREST

       The United States files this Statement of Interest under 28 U.S.C. § 517, which authorizes

the Department of Justice “to attend to the interests of the United States in a suit pending in a

court of the United States.” Id. The United States enforces Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, and has a significant interest in the proper interpretation

of Title IX. The United States also enforces several other federal anti-discrimination statutes

that, like Title IX, prohibit sex discrimination, e.g. Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17, and the United States has a significant interest in the proper

interpretation of these laws. The United States also has a significant interest in ensuring that


                                                  1
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 2 of 13



federal funds are not used to discriminate on the basis of sex and other protected classes. See 20

U.S.C. § 1682.

                                        INTRODUCTION

       Title IX requires that “[n]o person in the United States shall, on the basis of sex, . . . be

denied the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. §1681(a); accord 34 C.F.R. § 106.41(a). Title

IX’s prohibition against sex discrimination extends to athletics operated or sponsored by

recipients of federal money. 34 C.F.R. § 106.41. As a result, covered institutions must “provide

equal athletic opportunity for members of both sexes.” Id. § 106.41(c).

       The Connecticut Interscholastic Athletic Conference (CIAC), however, has adopted a

policy that requires biological males to compete against biological females—despite the real

physiological differences between the sexes—if the male is a transgender individual who

publicly identifies with the female gender. CIAC claims that “federal law” requires this state of

affairs. CIAC 2019-2020 Handbook (CIAC Handbook), at 55, http://www.casciac.org/pdfs/

ciachandbook_1920.pdf; see also Defs.’ Initial Summ. Issues at 7, ECF No. 63. So do the

proposed student-intervenors. See Mot. to Intervene at 11, ECF No. 36.

       They are incorrect. Title IX and its implementing regulations prohibit discrimination

solely “on the basis of sex,” not on the basis of transgender status, and therefore neither require

nor authorize CIAC’s transgender policy. To the contrary, CIAC’s construction of Title IX as

requiring the participation of students on athletic teams that reflect their gender identity would

turn the statute on its head. One of Title IX’s core purposes is to ensure that women have an

“equal athletic opportunity” to participate in school athletic programs. 34 C.F.R. § 106.41(c);

see also Cohen v. Brown Univ., 991 F.2d 888, 897 (1st Cir. 1993) (“Equal opportunity to



                                                  2
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 3 of 13



participate lies at the core of Title IX’s purpose.”). Schools realize that purpose primarily by

establishing separate athletic teams for men and women and by ensuring that those teams are on

equal footing. See 34 C.F.R. § 106.41(b)-(c). Because of the physiological differences between

men and women, the existence of women’s sports teams permits women to participate more fully

in athletics than they otherwise could.

       Under CIAC’s interpretation of Title IX, however, schools may not account for the real

physiological differences between men and women. Instead, schools must have certain

biological males—namely, those who publicly identify as female—compete against biological

females. In so doing, CIAC deprives those women of the single-sex athletic competitions that

are one of the marquee accomplishments of Title IX. The United States therefore submits this

Statement of Interest to aid the Court in the proper application of Title IX in this case.

            TITLE IX DOES NOT MANDATE CIAC’S TRANSGENDER POLICY

       Title IX does not require that recipients assign students to participate in sex-specific

athletic teams that reflect their gender identity. CIAC’s policy and its briefing to this Court

construing Title IX conflict with the statute’s text, history, purpose, and implementing

regulations.

       A.      Text and History

       1.a.    Title IX prohibits “discrimination” in educational programs and activities “on the

basis of sex.” 20 U.S.C. § 1681(a). Although Title IX includes statute-specific definitions of

various terms, “sex” is not one of them. See id. § 1681(c) (defining “educational institution”); id.

§ 1687 (defining “program or activity” and “program”). Without such a definition, the term

“sex” should “be interpreted as taking [its] ordinary, contemporary, common meaning.”

Sandifer v. United States Steel Corp., 571 U.S. 220, 227 (2014) (citation omitted).



                                                  3
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 4 of 13



       When Congress enacted Title IX in 1972, the “ordinary, contemporary, common

meaning” of “sex” was biological sex. In that same year, 1972, the United States explained to

the Supreme Court that “sex, like race and national origin, is a visible and immutable biological

characteristic,” U.S. Br. at *15, Frontiero v. Laird, No. 71-1694, 1972 WL 137566 (U.S. Dec.

27, 1972), and the Court agreed that “sex” is “an immutable characteristic determined solely by

the accident of birth,” Frontiero v. Richardson, 411 U.S. 677, 686 (1973).

       Also during the time period surrounding Title IX’s enactment, dictionaries defined “sex”

as referring to the physiological distinctions between males and females, and more particularly

their reproductive functions. For example, Webster’s Third defined “sex” as “one of the two

divisions of organic esp. human beings respectively designated male or female,” or “the sum of

the morphological, physiological, and behavioral peculiarities of living beings that subserves

biparental reproduction.” Webster’s New International Dictionary 2081 (3d ed. 1968). Other

contemporaneous dictionaries defined “sex” similarly. See, e.g., American Heritage Dictionary

of the English Language 1187 (1st ed. 1969) (“1. a. The property or quality by which organisms

are classified according to their reproductive functions. b. Either of two divisions, designated

male and female, of this classification.”); The American College Dictionary 1109-10 (1970)

(“1. The character of being either male or female . . . 2. The sum of the anatomical and

physiological differences with reference to which the male and female are distinguished or the

phenomena depending on these differences.”); The Random House College Dictionary 1206

(1973) (“1. either the male or female division of a species esp. as differentiated with reference to

the reproductive functions. 2. The sum of the structural and functional differences by which

male and females are distinguished.”).




                                                 4
          Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 5 of 13



         Other provisions of Title IX employ “sex” as a binary term, and thus provide further

confirmation that the prohibition on “sex” discrimination does not extend to discrimination on

the basis of transgender status or gender identity. If the term “sex” in Title IX included “gender

identity”—which, according to the American Psychiatric Association, may include “an

individual’s identification as . . . some category other than male or female,” Diagnostic and

Statistical Manual of Mental Disorders Fifth Edition 451 (2013) (emphasis added)—then

multiple Title IX provisions would make little sense.

         Title IX consistently uses “sex” as a binary concept capturing only two categories: male

and female. For example, the statute creates an exception for “father-son or mother-daughter

activities at an educational institution, but if such activities are provided for students of one sex,

opportunities for reasonably comparable activities shall be provided for students of the other

sex.” 20 U.S.C. § 1681(a)(8) (emphases added). Likewise, Title IX includes a transitional

period for an “educational institution which has begun the process of changing from being an

institution which admits only students of one sex to being an institution which admits students of

both sexes,” provided certain criteria are met. Id. § 1681(a)(2) (emphases added). Moreover,

Title IX expressly provides that nothing in the statute “shall be construed to prohibit any

educational institution . . . from maintaining separate living facilities for the different sexes.” Id.

§ 1686 (emphasis added). 1 These provisions could not sensibly function if the term “sex”

includes “gender identity,” which, unlike “sex,” may not be limited to two categories.




         1
           See also 34 C.F.R. § 106.32(b) (A recipient “may provide separate housing on the basis of sex” provided
the housing provided “to students of one sex, when compared to that provided to students of the other sex, shall be”
proportionate and comparable. (emphasis added)); 34 C.F.R. § 106.33 (“A recipient may provide separate toilet,
locker room, and shower facilities on the basis of sex, but such facilities provided for students of one sex shall be
comparable to such facilities provided for students of the other sex.” (emphasis added)).

                                                          5
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 6 of 13



       b.      Historical context further confirms that Congress used the word “sex” in its

ordinary biological sense. “Title IX was enacted in response to evidence of pervasive

discrimination against women with respect to educational opportunities, which was documented

in hearings held in 1970 by the House Special Subcommittee on Education.” McCormick ex rel.

McCormick v. School Dist. of Mamaroneck, 370 F.3d 275, 286 (2d Cir. 2004); see also North

Haven Bd. of Ed. v. Bell, 456 U.S. 512, 523 n.13 (1982). Against that backdrop, members of

Congress voting on Title IX and any politically engaged citizen would have understood the law

as directed at eliminating discrimination in education based on biological sex—i.e., unequal

treatment of men and women—consistent with the term’s ordinary meaning.

       Congress’s actions in the 48 years following Title IX’s enactment confirm that “sex” in

this statute does not encompass transgender status. In other statutory contexts, Congress has

acted affirmatively to address gender-identity discrimination as a distinct category separate from

sex discrimination. For example, when Congress enacted the Matthew Shepard and James Byrd,

Jr. Hate Crimes Prevention Act of 2009, Pub. L. No. 111-84, Div. E., 123 Stat. 2190 (2009),

Congress found that the “incidence of violence motivated by the actual or perceived race, color,

religion, national origin, gender, sexual orientation, gender identity, or disability of the victim

poses a serious national problem.” 34 U.S.C. § 30501(1) (emphasis added).

       Congress accordingly used the Hate Crimes Prevention Act to amend or create several

statutory provisions that prohibited or otherwise specifically addressed discrimination based on

“gender identity,” in addition to discrimination based on “sex” or “gender.” See 18 U.S.C.

§ 249(a)(2)(A) & (c)(4) (prohibiting acts or attempts to cause bodily injury to any person

“because of the actual or perceived religion, national origin, gender, sexual orientation, gender

identity, or disability of any person,” and defining “gender identity” as “actual or perceived



                                                  6
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 7 of 13



gender-related characteristics” (emphasis added)); 34 U.S.C. § 30503(a)(1)(C) (regarding federal

assistance to state, local, or tribal investigations of crimes “motivated by prejudice based on the

actual or perceived race, color, religion, national origin, gender, sexual orientation, gender

identity, or disability of the victim” (emphasis added)); id. § 30506(2) (construing violent acts

motivated by actual or perceived race, color, religion, national origin, gender, sexual orientation,

gender identity, or disability of a victim (emphasis added)); id. § 41305(b)(1) (regarding

compiling statistics “about crimes that manifest evidence of prejudice based on race, gender and

gender identity, religion, disability, sexual orientation, or ethnicity) (emphasis added)).

       Similarly, in 2013, Congress amended the Violence Against Women Act to create a

federal government enforcement action that protected the separate bases of sex and gender

identity. See 34 U.S.C. § 12291(b)(13)(A) (2013), as amended by Pub. L. No. 113-4, § 3, 127

Stat. 56 (2013) (prohibiting discrimination in certain federally funded programs “on the basis of

actual or perceived race, color, religion, national origin, sex, gender identity (as defined in [18

U.S.C. § 249(c)(4)]), sexual orientation, or disability” (emphases added)).

       These post-Title IX enactments illustrate that Congress “kn[ows] how” to prohibit

discrimination based on gender identity when it wishes to do so. Dep’t of Homeland Sec. v.

MacLean, 135 S. Ct. 913, 921 (2015). “If Congress had meant to prohibit . . . transgender

discrimination” in Title IX, “surely the most straightforward way to do so would have been to

say so—to add . . . ‘transgender status’ or ‘gender identity’ to the list of classifications protected

under” Title IX. Wittmer v. Phillips 66 Co., 915 F.3d 328, 338 (5th Cir. 2019) (Ho, J.,

concurring) (addressing Title VII). Congress did not do so when originally enacting Title IX or

subsequently. Instead, Congress has failed to enact proposed bills to amend Title IX to add




                                                  7
           Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 8 of 13



protections for “gender identity.” See, e.g., H.R. 1652, 113th Cong. (2013); S. 439, 114th Cong.

(2015).

          To be sure, “it is ultimately the provisions of our laws rather than the principal concerns

of our legislators by which we are governed.” Oncale v. Sundowner Offshore Servs., Inc., 523

U.S. 75, 79 (1998). Subjective expectations of Members of Congress as to which particular

practices Title IX would prohibit therefore do not control. But the historical context makes clear

that, in using the term “sex,” Congress was referring to discrimination based on biological sex—

i.e., unequal treatment of men and women—consistent with the term’s ordinary meaning.

Conversely, the United States knows of no evidence showing that when Congress employed the

term “sex” in Title IX it did so to reach anything about transgender status, and CIAC has

identified none.

          2.     In addition, Title IX prohibits only “discrimination” “on the basis of sex,” 20

U.S.C. § 1681(a) (emphasis added), and requiring all students to participate on the athletic team

associated with their biological sex cannot be described as sex “discrimination.” The “normal

definition of discrimination, is differential treatment” or, more specifically, “less favorable

treatment.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 174 (2005) (citation and internal

quotation marks omitted) (construing “discrimination” in Title IX). Thus, for a prohibition on

discrimination because of sex, “[t]he critical issue . . . is whether members of one sex are

exposed to disadvantageous terms or conditions . . . to which members of the other sex are not

exposed.” Oncale, 523 U.S. at 80 (citation omitted) (addressing Title VII). Requiring students

to participate on the athletic team associated with their biological sex accounts for the real

physiological differences between the sexes in a manner that burdens each sex equally, which is

the main reason why Defendants may continue to maintain single-sex teams. See infra Part B.



                                                    8
         Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 9 of 13



The situation is no different for transgender students specifically: biological males with a female

gender identity are exposed to the same conditions as similarly situated biological females with a

male gender identity.

        Indeed, because such a policy would facially turn solely on biological differences rather

than on gender identity, the policy would not even consider, much less discriminate on the basis

of, transgender status. School officials would not even have to “know an individual’s

transgender status in order to enforce the policy—knowledge of characteristics unrelated to

gender preference is both necessary and sufficient.” Doe 2 v. Shanahan, 917 F.3d 694, 733

(D.C. Cir. 2019) (Williams, J., concurring in result) (addressing military policy requiring all

“service members [to] serve ‘in their biological sex’”); cf. Raytheon Co. v. Hernandez, 540 U.S.

44, 54 n.7 (2003) (noting that if an employer “were truly unaware that such a disability existed, it

would be impossible for her hiring decision to have been based, even in part, on respondent’s

disability”).

        If the law were otherwise, countless sex-specific policies would be per se unlawful. A

policy mandating that male students not frequent the women’s bathrooms or locker rooms, for

example, would be susceptible to challenge. And so would a policy setting different physical-

fitness standards for male and female athletic events. Indeed, many of Title IX’s implementing

regulations—which permit sex-specific athletic teams, bathrooms, locker rooms, or shower

facilities—would be in jeopardy if CIAC’s view of sex discrimination were to carry the day. See

34 C.F.R. § 106.33 (“A recipient may provide separate toilet, locker room, and shower facilities

on the basis of sex, but such facilities provided for students of one sex shall be comparable to

such facilities provided for students of the other sex.”); id. § 106.41(b) (permitting “separate

teams for members of each sex”); see also infra Part B.



                                                  9
        Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 10 of 13



       Nothing in Title IX or Supreme Court precedent requires such radical upheaval. To the

contrary, the Supreme Court has recognized that sex-based classifications sometimes are

permissible because certain “differences between men and women” are “enduring.” United

States v. Virginia, 518 U.S. 515, 533 (1996). That holds true in the area of physical-fitness

standards, as “[m]en and women simply are not physiologically the same for the purposes of

physical fitness programs.” Bauer v. Lynch, 812 F.3d 340, 350 (4th Cir. 2016) (finding FBI did

not violate Title VII when using different physical fitness standards for special agent candidates

based on sex); see also Virginia, 518 U.S. at 550 n.19 (admitting women to a previously all-male

military academy “would undoubtedly require” that institution “to adjust aspects of the physical

training programs”).

       B.      Purpose and Regulations

       Far from being required by Title IX, CIAC’s transgender policy is in tension with “the

core of Title IX’s purpose”—namely, ensuring that women have an “[e]qual opportunity to

participate” in educational programs and activities at covered institutions. Cohen v. Brown

Univ., 991 F.2d 888, 897 (1st Cir. 1993); accord McCormick ex rel. McCormick v. Sch. Dist. of

Mamaroneck, 370 F.3d 275, 286-95 (2d Cir. 2004). Notably, Congress reaffirmed that Title IX’s

core purpose was to provide women equal opportunities—and particularly athletic opportunities

—with the Civil Rights Restoration Act of 1987, which superseded a Supreme Court decision

that limited the scope of Title IX. As the Second Circuit observed, “[t]he congressional debate

leading to the passage of [the Civil Rights Restoration Act] demonstrates concern by members of

Congress about ensuring equal opportunities for female athletes.” McCormick, 370 F.3d at 287-

88; see also Cohen, 991 F.2d at 894 (“Although the Restoration Act does not specifically




                                                10
        Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 11 of 13



mention sports, the record of the floor debate leaves little doubt that the enactment was aimed, in

part, at creating a more level playing field for female athletes.”).

       Title IX’s athletic regulations further the statute’s purpose by expressly contemplating the

existence of single-sex teams. As Title IX’s sponsor promised, the statute and its implementing

regulations would “permit differential treatment by sex . . . in sport facilities,” 118 Cong. Rec.

5807 (1972) (statement of Sen. Bayh), and would not mandate, for instance, the “desegregation

of football fields,” 117 Cong. Rec. 30407 (1971) (statement of Sen. Bayh); see North Haven Bd.

of Ed., 456 U.S. at 526-27 (“Senator Bayh’s remarks, as those of the sponsor of the language

ultimately enacted, are an authoritative guide to the statute’s construction.”). Accordingly, those

regulations provide that a recipient of federal funds does not violate Title IX when it “operate[s]

or sponsor[s] separate teams for members of each sex where selection for such teams is based

upon competitive skill or the activity involved is a contact sport.” 34 C.F.R. § 106.41(b). And

the regulations expressly require “[a] recipient which operates or sponsors interscholastic,

intercollegiate, club or intramural athletics [to] provide equal opportunity for members of both

sexes.” Id. § 106.41(c).

       CIAC nevertheless has decided to force biological girls to compete against biological

boys who publicly identify with the female gender and want to compete on sex-specific athletic

teams. Specifically, CIAC’s policy determines eligibility for sex-specific sports teams according

to a student’s gender identification “in current school records and daily life activities in the

school and community,” and does not require students to attempt to undergo any physiological

changes to reflect their gender identity. CIAC Handbook at 55. Accordingly, CIAC’s

transgender athletic policy is in tension with the core purpose of Title IX and its implementing

regulations.



                                                  11
        Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 12 of 13



       The policy also illustrates why this Court should not read Title IX to compel schools to

require students to participate on sex-specific teams solely on the basis of their gender identity.

Even if the term “sex” is somehow ambiguous, if “only one of the permissible meanings” of an

allegedly ambiguous term “produces a substantive effect that is compatible with the rest of the

law,” this Court should adopt it because the Judiciary “cannot interpret federal statutes to negate

their own stated purposes.” King v. Burwell, 135 S. Ct. 2480, 2492-93 (2015) (citations

omitted). Reading Title IX to compel schools to require biological males to compete against

biological females in athletic competitions is precisely the type of interpretation that this Court

should reject on this ground.

                                          CONCLUSION

       For the foregoing reasons, this Court should reject the assertion that Title IX requires

CIAC’s transgender policy.

                                              Respectfully submitted,


                                                    WILLIAM P. BARR
                                                    Attorney General


 JOHN H. DURHAM                                     ERIC S. DREIBAND
 United States Attorney                             Assistant Attorney General
 District of Connecticut                            Civil Rights Division

                                                     s/ Matthew J. Donnelly
 JOHN B. HUGHES                                     MATTHEW J. DONNELLY (PHV10507)
 Civil Chief                                        Attorney
 United States Attorney’s Office                    United States Department of Justice
 District of Connecticut                            Civil Rights Division
 157 Church Street, 25th Floor                      950 Pennsylvania Avenue, NW
 New Haven, Connecticut 06510                       Washington, DC 20530
                                                    202-616-2788
                                                    matthew.donnelly@usdoj.gov

DATED: March 24, 2020

                                                 12
        Case 3:20-cv-00201-RNC Document 75 Filed 03/24/20 Page 13 of 13



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk
of Court using the ECF system, which will send notification of such filing to all counsel of
record.

                                               s/ Matthew J. Donnelly
                                              MATTHEW J. DONNELLY (PHV10507)
                                              Attorney for the United States




                                                13
